Exhibit 10.3

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

LICENSE AGREEMENT

THIS AGREEMENT made and effective as of the date of last signing (herein the
“Effective Date”) by and between ARCA biopharma, Inc, a corporation having its
principal office at 8001 Arista Place, Suite 200, Broomfield, Colorado, 80021
USA (the “Company”), and the University of Cincinnati, a state institution of
higher education organized under Section 3361 of the Ohio Revised Code, having
an address at 51 Goodman Dr., Suite 240, Cincinnati, OH 45221-0829, (“UC”).

In consideration of the promises and mutual covenants contained herein, and
intending to be legally bound hereby, UC and the Company (individually referred
to as a “Party” and collectively referred to as the “Parties”) hereto agree to
the following terms and conditions:

ARTICLE 1 – DEFINITIONS

For all purposes of this Agreement the following terms, as used herein, will
have the meanings specified below:

 

1.1 “Affiliate” shall mean any corporation or other business entity that is
owned and/or controlled by, owns or controls, or is under common ownership or
control with, Company. Unless otherwise specified, the term Company includes
Affiliates.

 

1.2 “Beta Patent Rights” means [ * ], any letters patent issued thereon, and any
foreign counterparts thereof, as well as all continuations,
continuations-in-part, divisions, and renewals thereof, all patents which may be
granted thereon, and all or reissues, reexaminations, extensions, patents of
additions and patents of importation thereof.

 

1.3 “Alpha Patent Rights” means [ * ]; any letters patent issued thereon, and
any foreign counterparts thereof, as well as all continuations,
continuations-in-part, divisions, and renewals thereof, all patents which may be
granted thereon, and all or reissues, reexaminations, extension, patents of
additions and patents of importation thereof.

 

1.4 “Combination Patent Rights” means [ * ], any letters patent issued thereon,
and any foreign counterparts thereof, as well as all continuations,
continuations-in-part, divisions, and renewals thereof, all patents which may be
granted thereon, and all or reissues, reexaminations, extensions, patents of
additions and patents of importation thereof.



--------------------------------------------------------------------------------

1.5 “Patent Rights” means combination of the Alpha Patent Rights, the Beta
Patent Rights and the Combination Patent Rights.

 

1.6 “Know-How” shall mean, and be limited to, UC’s proprietary information which
has been created, developed, or fixed in any tangible medium of expression and
which is directly related to the use of, or desirable for the practice of, the
Patent Rights.

 

1.7 “Licensed Products” means any and all products and processes, the
manufacture, use, importation, sale, offer for sale or practice of which would
constitute an infringement of any Valid Claim of the Patent Rights in the
country in which such Licensed Product is manufacture, used, imported, sold or
practiced. Licensed Products also means any and all products and processes which
are manufactured, used or sold, in whole or in part, through the use of the
Know-How. For the purpose of clarity, [ * ] beta-adrenergic receptor antagonist
with the generic name bucindolol, having the chemical formula:
2-{2-hydroxy-3{{2-{3-indolyl)-1,1-dimethylethyl}amino}propoxy}-benzonitrile
hydrochloride, and its racemates, isomers, prodrugs, active metabolites, analogs
and any pharmaceutically acceptable salt or complex thereof (“Bucindolol”).

 

1.8 “Net Sales” means the aggregate gross revenues derived by Company from the
sale of Licensed Products to an unaffiliated third party in an arms length
transaction, less credits granted on account of price adjustments, recalls,
rejections or return of items previously sold, costs of insurance, packing and
transportation, and excises, sales taxes, duties or other taxes imposed upon and
paid with respect to such sales. In the event that a Licensed Product contains
an active component (including a SNP) not covered by a Valid Claim in the
country in which the Licensed Product is sold, “Net Sales” from such sales shall
be calculated by reducing the Net Sales of that Licensed Product by the lesser
of [ * ] or the percentage that reflects the actual royalty paid for each such
active component included in such Licensed Product, but in no event shall the
Net Sales be reduced more than [ * ] from the aggregate gross revenues derived
by the Company from such sale, irrespective of the number of such active
components. Where a Licensed Product is not sold, but is otherwise disposed of,
Net Revenue for the purpose of computing royalties shall be the net income
derived by Company from selling a Licensed Product to an unaffiliated third
party in an arms length transaction.

 

1.9 “Non-Royalty Sublicense Income” means sublicense issue fees, sublicense
maintenance fees, sublicense milestone payments, and similar non-royalty
payments made by a sublicensee to Company in consideration of sublicenses
pursuant to this Agreement, and expressly excluding withholding taxes, payment
for past or future research and development, or any debt or equity financing of
the Company. For the purpose of clarity, payments from Company to a licensee in
connection with a license transaction of Company’s rights to Bucindolol that
includes a sublicense under this Agreement shall not be considered Non-Royalty
Sublicense Income.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

1.10 “Field” means all fields of use.

 

1.11 “Territory” means worldwide.

 

1.12 “Calendar Quarter” shall mean the three (3) months ending on the last day
of March, June, September and December of each year.

 

1.13 “Calendar Year” means the twelve (12) month period from January 1 to
December 31.

 

1.14 “Effective Date” of this Agreement means the date of last signing.

 

1.15 “Enabling Technology” shall mean any and all additional licenses and rights
which are deemed necessary by Company for the exercise of Patent Rights or the
manufacture, use, or sale of Licensed Products hereunder, with the exception of
(a) polymerase chain reaction (PCR), (b) ligase chain reaction (LCR) or
(c) future substitutes of the foregoing (i.e., detection and measurement
technologies that would be required by a typical pharmacogenomic company to
conduct its business).

 

1.16 “Term” means the period beginning on the Effective Date and extending to
expiration of the last to expire patent in the Patent Right.

 

1.17 “Progress Report” shall mean a written report describing Company’s progress
on research and development, regulatory approvals, manufacturing, sublicensing,
marketing and sales during the most recent twelve (12) month period ending
December 31 and plans for the forthcoming year.

 

1.18 “Valid Claim” shall mean (a) an issued and unexpired claim within the
Patent Rights that has not been held unpatentable, invalid or unenforceable by a
court or other government agency of competent jurisdiction and has not been
admitted to be invalid or unenforceable through reissue, re-examination,
disclaimer or otherwise, or (b) a claim in a pending application within the
Patent Rights, unless such application has been pending for more than 42 months
from the date of the first office action.

 

1.19 “SNP” means a single nucleotide polymorphism.

ARTICLE 2 – GRANT OF LICENSE AND OPTION

 

2.1 Grant of License. UC hereby grants to Company a royalty-bearing exclusive
license to make, use, and sell Licensed Products and practice the processes
within the Territory, and only in the Field. Such license shall include the
right to grant sublicenses, subject to Article 4 below.

 

2.2

Reservation of Rights. The Licenses are subject to the rights, if any, of the
United States government and to a reservation of the right of UC to use the
Patent Rights for

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

 

non-commercial research and educational purposes.

ARTICLE 3 – LICENSE FEES AND ROYALTIES

 

3.1 Initial License Fee. The Company shall pay to UC an initial license fee of
fifteen thousand dollars (US$15,000) within sixty (60) days of the Effective
Date.

 

3.2 Annual License Maintenance Fee. Company shall pay to UC the sum of fifteen
thousand dollars (US$15,000) beginning on the first anniversary of the Effective
Date and continuing annually on each anniversary date of the Effective Date for
the Term.

 

3.3 Royalty. The Company shall pay to UC during the Term a royalty of [ * ] of
Net Sales by the Company, in accordance with Section 7.2; provided, that the
royalty payable on Net Sales from genetic testing performed expressly for the
purpose of prescribing the drug Bucindolol shall be [ * ].

 

3.4 Royalty Stacking. In the event that Company’s combined royalty burden for
Patent Rights and Enabling Technology exceeds [ * ] of Net Sales (the “Royalty
Stack Cap”), the royalty payable by Company to UC shall be reduced in an amount
commensurate to the amount by which Company’s total combined royalty burden for
the Patent Rights and Enabling Technology (the “Total Royalty Stack”) exceeds
the Royalty Stack Cap, in accordance with the formulas C = (A/B) x D; where

A = Royalty Stack Cap

B = Company’s Total Royalty Stack

C = Adjusted royalty paid by Company to UC

D = Unadjusted royalty paid by Company to UC

In no event shall the royalty due UC for any Licensed Product be reduced below [
* ] of the royalty otherwise payable, nor shall royalties payable for the use of
(a) polymerase chain reaction (PCR), (b) ligase chain reaction (LCR) or
(c) future substitutes of the foregoing (i.e., detection and measurement
technologies that would be required by a typical pharmacogenomic company to
conduct its business), be subject to this Royalty Stacking provision.

 

3.5 Minimum Royalty. Starting with the earlier of the first Calendar Year in
which Net Sales occur by the third quarter of such Calendar Year, or 2016, the
total annual royalty payable under section 3.3 shall amount to a minimum of [ *
], increasing to [ * ] in the second Calendar Year after that, and for each
Calendar Year thereafter during the Term; provided that, if on [ * ] a [ * ],
the [ * ] of which [ * ] of [ * ] of [ * ] by the [ * ], or [ * ] and [ * ] to [
* ] to [ * ], or [ * ] by [ * ], and [ * ], the date 2016 shall be extended to
2017. Should the actual running royalties paid under section 3.3 fall short of
this minimum amount, the difference shall be paid to UC by Company when the
royalty payment for the last Calendar Quarter of such Calendar Year is due in
accordance with section 7.2.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

3.6 Milestone Payments. Company agrees to make the following payments to UC upon
the first occurrence of each milestone event due to the actions of Company or
Company’s sublicensee:

 

Event    Payment  

Issuance of each US patent in the Patent Rights after the Effective Date

   $ [  * ] 

Company receives first commercial revenue from Net Sales of a Licensed Product
covered by the Beta Patent Rights

   $ [  * ] 

Company receives first commercial revenue from Net Sales of a Licensed Product
covered by the Alpha Patent Rights

   $ [  * ] 

Company receives $500,000 in revenue from Net Sales of a Licensed Product
covered by the Beta Patent Rights

   $ [  * ] 

Company receives $500,000 in revenue from Net Sales of a Licensed Product
covered by the Alpha Patent Rights

   $ [  * ] 

 

3.7 No Multiple Royalties. No multiple royalties shall be payable because any
Licensed Products are covered by more than one of the Patent Rights.

ARTICLE 4 – SUBLICENSES

 

4.1 UC also grants to Company the right to issue exclusive and nonexclusive
sublicenses to third parties to make, use or sell Licensed Products and practice
the processes in any territory in which Company has exclusive rights under this
Agreement.

 

4.2 In all sublicenses granted by Company hereunder, Company shall include a
requirement that the sublicensee use its commercially reasonable efforts to
bring the subject matter of the sublicense into commercial use as quickly as is
reasonably possible, consistent with sound and reasonable business practices and
judgment. Company shall further provide in such sublicenses that such
sublicenses are subject and subordinate to the terms and conditions of this
Agreement, except: (i) the sublicense may not further sublicense; and (ii) the
rate of royalty on Net Sales paid by the sublicense to the Company.

 

4.3 Copies of all sublicense agreements shall be provided to UC within thirty
(30) days of execution of each sublicense. Company hereby assumes responsibility
for the performance of all obligations so imposed on its sublicensees by this
Agreement and will itself pay and account to UC for all payments and reports due
under this Agreement which may accrue by reason of the operations of each
sublicense, as if it were Company’s own commercial activity.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

4.4 Company shall pay to UC a percentage of all Non-Royalty Sublicense Income as
follows:

 

  (a) [ * ] of Non-Royalty Sublicense Income for sublicenses granted during the
first 12 months after the Effective Date;

 

  (b) [ * ] of Non-Royalty Sublicense Income for sublicenses granted more than
12 months after the Effective Date but less than 24 months after the Effective
Date; and

 

  (c) [ * ] of Non-Royalty Sublicense Income for sublicenses granted more than
24 months after the Effective Date.

 

4.5 On Net Sales of Licensed Products sold or disposed by a sublicensee, Company
must pay to UC an earned royalty in accordance with Article 3 as if these were
Company’s Net Sales. All royalties received in excess of royalties due to UC
under this section 4.5 belong to Company.

 

4.6 Company shall provide, in all sublicenses granted by it under this
Agreement, that Company’s interest in such sublicenses shall terminate upon
termination of this Agreement as provided in section 11.4.

ARTICLE 5 – DILIGENCE AND PROGRESS REPORTS

 

5.1 Company agrees to use commercially reasonable efforts to work diligently in
the development, production and marketing of Licensed Products within the
Territory and will for such purpose make available adequate resources and
qualified personnel.

 

5.2 No later than thirty (30) days after the end of each Calendar Year, Company
shall provide to UC a written annual Progress Report. If multiple technologies
are covered by the license granted hereunder, the Progress Report shall provide
the information set forth above for each technology. If UC reasonably
demonstrates that progress is not equal to that anticipated in the previous
year’s plan, Company shall explain the reasons for the difference and propose a
modified research and development plan for UC’s review and approval. Company
shall also provide any reasonable additional data UC requires to evaluate
Company’s performance.

 

5.3 Company shall use commercially reasonable efforts to effect introduction of
the Licensed Products into commercial use as quickly as is reasonably possible,
consistent with sound and reasonable business practices and judgment;
thereafter, until the expiration of this Agreement, Company shall use
commercially reasonable endeavors to keep Licensed Products reasonably available
to the public. Notwithstanding anything else in Sections 5.1 and 5.3, Company
will be deemed to have met all of its diligence obligations under this Agreement
if [ * ] of [ * ], and [ * ] in [ * ].

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

5.4 In addition to any other remedies it may have hereunder, at any time after
five (5) years from the Effective Date, UC may, at its sole option, terminate or
render this license nonexclusive if [ * ] to [ * ] by [ * ] that [ * ]

 

  5.4.1  [ * ] the [ * ] in the [ * ] or [ * ], and [ * ] the [ * ] to the [ *
], or

 

  5.4.2  is engaged in research, development, manufacturing, marketing or
sublicensing activity which is reasonably expected to achieve the goals of
section 5.3.

 

  5.4.3  If UC renders this license nonexclusive under this Section 5.4, the
minimum royalty obligation provided for in Section 5.3 shall terminate as of the
date of nonexclusivity, and shall be prorated for the portion of that year in
which the license was exclusive.

 

5.5 During the period of exclusivity of this license in the United States,
Company shall, to the extent required by law, cause any Licensed Products
produced for sale in the United States to be manufactured substantially in the
United States.

ARTICLE 6 – WARRANTY

 

6.1 UC represents that it has the right and authority to enter into this
Agreement and to grant licenses of the scope granted herein. Nothing in this
Agreement shall be construed as:

 

  6.1.1  A warranty or representation by UC as to the validity or scope of any
of the Patent Rights;

 

  6.1.2  A warranty or representation that anything made, used, sold or
otherwise disposed of under any license granted in this Agreement is or will be
free from infringement of patents, copyrights, trademarks, and/or any other
rights of third parties;

 

  6.1.3  An obligation of UC to bring or prosecute actions or suits against
third parties;

 

  6.1.4  A grant of rights to Company to use any trademark or the name of UC in
advertising, publicity or otherwise; or

 

  6.1.5  Granting rights to Company under patents of UC other than the Patent
Rights, by implication, estoppel, or otherwise, regardless of whether such other
UC patents are dominant or subordinate to any of the Patent Rights.

 

6.2

Except as expressly set forth in this Agreement, UC MAKES NO REPRESENTATIONS,
EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, AND ASSUMES NO
RESPONSIBILITIES WHATEVER

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

 

WITH RESPECT TO THE USE, SALE OR OTHER DISPOSITION BY COMPANY OR ITS VENDEES OR
OTHER TRANSFEREES OF PRODUCTS INCORPORATING OR MADE BY USE OF PATENT RIGHTS
LICENSED UNDER THIS AGREEMENT OR INFORMATION, IF ANY, FURNISHED UNDER THIS
AGREEMENT. SUCH INVENTIONS AND INFORMATION ARE PROVIDED AS IS, WITHOUT WARRANTY
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY,
EXPRESS OR IMPLIED.

ARTICLE 7 – RECORDS, REPORTS, AND PAYMENTS

 

7.1 Company must report the date of first sale of Licensed Products immediately
following that sale.

 

7.2 Company shall deliver to UC within thirty (30) days after the end of each
Calendar Year a written report showing its sales of Licensed Products as well as
any payments from sublicensees and its computation of remuneration to UC due
under this Agreement for such Calendar Year and at the same time make the
payment of the remuneration due. If it had no sale of any Licensed Products the
report shall so state. All Net Sales shall be segmented in each such report
according to sales on a country-by-country and patent-by-patent basis, including
the rates of exchange used for conversion to USA Dollars from the currency in
which such sales were made.

 

  7.2.1  In cases of sales outside the USA, royalty payments shall be made in
net USA Dollars. The amounts shall be calculated using currency exchange rates
as set forth in The Wall Street Journal on the last day of the Calendar Quarter.

 

  7.2.2  All payments due shall be made without deduction for taxes,
assessments, or other charges of any kind which may be imposed on Company by the
Government of the country where the transactions occur or any political
subdivision thereof with respect to any amounts payable to UC pursuant to this
Agreement, and such taxes, assessments, or other charges shall be assumed by
Company. Late payments shall be subject to an interest charge of one and one
half percent (1 1/2%) per month.

 

7.3

Company shall keep full, true and accurate books of accounts and other records
containing all information and data which may be necessary to ascertain and
verify the remuneration payable to UC hereunder for a period of three (3) years
following the year to which such records relate. During the Term of this
Agreement and for a period of three (3) years following its termination, UC
shall have the right to audit, or have an agent, accountant or other
representative audit such books, records and supporting data upon fifteen
(15) days notice. Any audit shall be at UC’s expense, except that Company shall
reimburse UC for the cost of the audit in the event that UC discovers an
underpayment of ten percent (10%) or more of the amount due. All royalty reports
and materials reviewed or prepared in connection with any audit shall be deemed

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

 

Confidential Information of Company and subject to Article 10 hereof.

ARTICLE 8 – PATENT PROSECUTION

 

8.1 The Company shall arrange for the preparation, filing, prosecution and
maintenance of any and all patent applications and patents included in the
Invention Rights by counsel of its own selection. The Company shall consult with
UC as to the preparation, filing, prosecution and maintenance of such patent
applications and patents and shall furnish to UC copies of documents relevant to
any such preparation, filing, prosecution or maintenance. If the Company elects
not to file, prosecute or maintain a patent application or patent included in
the Invention Rights that is owned solely by UC or jointly by the Company and
UC, UC shall be given the opportunity to do so at its own expense. Said
Invention Right will be free and clear of this Agreement, and in the case of
jointly-owned patents, the Company will retain its joint ownership rights and
the Parties will have no duty of royalty or accounting to each other with
respect to such jointly-owned patents.

 

8.2 UC agrees to cooperate fully with the Company in the preparation, filing,
and maintenance of the patent applications and patents included within the
Invention Rights. The Company agrees to promptly reimburse UC for any
out-of-pocket expenses it may incur at the Company’s request under this Article
8.

 

8.3 If the Company chooses to discontinue its prosecution or payment of the
continued filing, prosecution or maintenance of any particular patent
application or patent within the Patent Rights it will so inform UC in
sufficient time prior to implementation of such decision to allow UC to assume
such duties. UC then shall have the right but not the obligation to file,
prosecute, or maintain such patent or patent application at its own expense. In
such a case said patent or patent application will be free and clear of this
Agreement and UC will be free to exploit and to assign or license or otherwise
dispose of any such patent or patent application to third parties without
further obligation to the Company.

 

8.4 In the event that any claim of any patent application within the Patent
Rights is canceled, abandoned, or otherwise disallowed by a final non appealable
action of a Patent Office having jurisdiction, or in the event that any claim of
any patent within the Patent Rights is held invalid or unenforceable by a
non-appealable decision by any court of competent jurisdiction, such claim will
be excluded from this Agreement as of the date of final disallowance or final
decision of invalidity or non enforceability.

ARTICLE 9 – INFRINGEMENT

 

9.1

Each Party shall promptly report in writing to the other Party any infringement
or suspected infringement of any Patent within the Patent Rights or unauthorized
use or misappropriation of anything of value transferred hereunder by a third
party of which it

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

 

becomes aware during the term of this Agreement, and, upon request shall provide
the other Party with all available evidence in its possession supporting said
infringement, suspected infringement or unauthorized use or misappropriation.

 

9.2 Except as provided in Article 9.3, the Company shall have the right but not
the obligation to initiate an infringement suit or other appropriate action
against any third party who at any time has infringed or is suspected of
infringing of any right within the Invention Rights or who has misused or
misappropriated anything of value transferred hereunder. The Company shall give
UC sufficient advance written notice of its intent to initiate such action and
the reasons therefor, and shall provide UC with an opportunity to make
suggestions and comments regarding such action. The Company shall keep UC
promptly informed of the status of any such action. The Company shall have the
sole and exclusive right to select counsel for and shall pay all expenses of
such action. UC shall offer reasonable assistance to the Company in connection
therewith at no charge to the Company except for reimbursement of reasonable
out-of-pocket expenses. The Company may settle any such action subject to prior
approval of UC, which approval shall not be unreasonably withheld or delayed.
Any damages, profits or awards of whatever nature recovered from such action
shall be treated as Non-Royalty Sublicensing Income under this Agreement after
the Company has been compensated for its reasonable costs actually incurred in
connection with such action.

 

9.3. In the event that the Company does not (a) secure cessation of the
infringement, (b) enter suit against the infringer, or (c) provide UC with
evidence of bona fide negotiations for resolution of the claim, within nine
(9) months of notice under Article 9.1 hereof, UC shall thereafter have the
right but not the obligation to take action against the infringer at UC’s own
expense. The Company shall offer reasonable assistance to UC in connection with
such action at no charge to UC except for the reimbursement of reasonable
out-of-pocket expenses. Any damages, profits or awards of whatever nature
recovered from such action shall belong solely to UC.

ARTICLE 10 – CONFIDENTIALITY

 

10.1 In connection with this Agreement, it is acknowledged that each Party may
disclose its confidential and proprietary information to the other Party. Any
such information that is first disclosed in writing, or if first disclosed
orally is later transmitted in written form, and is labeled as “Confidential” is
referred to herein as “Confidential Information.”

 

10.2

Each Party hereto shall maintain the Confidential Information of the other Party
in confidence, and shall not disclose or otherwise communicate such Confidential
Information to others during the term of this Agreement and for a period of
three (3) years following termination, or use it for any purpose except pursuant
to, and in order to carry out, the terms and objectives of this Agreement, and
hereby agrees to exercise every reasonable precaution to prevent the
unauthorized disclosure of such Confidential

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

 

Information by any of its directors, officers, employees, consultants or agents.

 

10.3 The provisions of section 10.2 shall not apply to any Confidential
Information disclosed hereunder which:

 

  10.3.1  either was or will be lawfully disclosed to the recipient by an
independent third party rightfully in possession of the Confidential
Information; or

 

  10.3.2  is public knowledge prior to or after its disclosure other than
through acts of omission attributable to recipient; or

 

  10.3.3  was independently known to the recipient prior to receipt from the
disclosing party, as demonstrably documented in contemporaneous written records
of the recipient; or

 

  10.3.4  is required to be disclosed by any of the parties to comply with
applicable laws, to defend or prosecute litigation or to comply with
governmental regulations, provided that such party promptly notifies the other
party so as to permit such party to take action to avoid and/or minimize the
degree or such disclosure.

ARTICLE 11 – TERMINATION

 

11.1 Company may terminate this Agreement or convert it to a nonexclusive
license at any time by providing one hundred and twenty (120) days’ written
notice to UC. Upon termination, a final report shall be submitted and any
royalty payments and unreimbursed patent expenses due to UC become immediately
payable.

 

11.2 In the event that Company shall be in default of any of its obligations
hereunder, UC may at its sole option: (a) terminate this Agreement or
(b) convert any exclusive license hereunder to a non-exclusive license. This
option (a) or (b) of UC shall be exercised by written notice to Company
specifying the nature of the default including the amount of royalties then due,
if any, and shall be effective sixty (60) days following receipt of said notice
by Company unless Company cures said default prior to the expiration of said
period of sixty (60) days.

 

11.3 Upon termination:

 

  11.3.1  Company shall provide UC with the right to access any regulatory
information filed with any US or foreign government agency with respect to
Licensed Products.

 

  11.3.2 

If Company has filed patent applications or obtained patents to any modification
or improvement to Licensed Products within the scope of the Patent Rights,
Company agrees upon request to enter into good faith negotiations with UC or its

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

 

future licensee(s) for the purpose of granting license rights to said
modifications or improvements in timely fashion and under commercially
reasonable terms.

 

11.4 Termination of this Agreement or conversion to a non-exclusive license as
provided under Paragraph 11.1 or 11.2 shall terminate all sublicenses which may
have been granted by Company, provided that any sublicensee may elect to obtain
a license by advising UC in writing, within sixty (60) days after the
sublicensee’s receipt of written notice of such termination or conversion, of
its agreement to tender to UC all the performance (including obligations for
payment) previously due to Company under its sublicensing agreement with
Company. Any sublicense granted by Company shall contain a provision
corresponding to this section 11.4.

 

11.5 Upon termination of this Agreement or conversion to a non-exclusive license
as provided under sections 11.1 or 11.2, neither party shall be relieved of any
obligations incurred prior to such termination or conversion, and the
obligations of the Parties under any provisions which by their nature are
intended to survive any such termination or conversion shall survive and
continue to be enforceable.

 

11.6 In the event that Company shall become adjudged insolvent, shall make an
assignment for the benefit of creditors, or shall have a petition in bankruptcy
filed for or against it, UC shall have the right to terminate this entire
Agreement immediately upon giving Company written notice of such termination.

ARTICLE 12 – INDEMNIFICATION AND INSURANCE

 

12.1 Company agrees to defend UC at Company’s cost and expense, and will
indemnify and hold harmless UC from and against any and all losses, costs,
damages, fees or expenses, including attorney’s fees, arising out of or in
connection with the manufacture, use, commercialization, marketing or sale by
Company and its transferees of Licensed Products hereunder.

 

12.2 Beginning at such time as any such Licensed Product is being commercially
distributed or sold by Company or by a sublicensee, or agent of Company, Company
shall at its sole cost and expense procure and maintain comprehensive general
liability insurance in amounts not less than $2,000,000 per incident and
$2,000,000 annual aggregate, and naming UC as an additional insured. Such
comprehensive general liability insurance shall provide (i) product liability
coverage and (ii) broad form contractual liability coverage for Company’s
indemnification under this Agreement. If Company elects to self-insure all or
part of the limits described above (including deductibles or retentions which
are in excess of $250,000 annual aggregate) such self-insurance program must be
reasonably acceptable to UC. The minimum amounts of insurance coverage required
shall not be construed to create a limit of Company’s liability with respect to
its indemnification under this Agreement.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

12.3 Company shall provide UC with written evidence of such insurance upon
request of UC. Company shall provide UC with written notice at least fifteen
(15) days prior to the cancellation, non-renewal or any material change in such
insurance; if Company or its sublicensee, or agent does not provide evidence to
UC of replacement insurance providing comparable coverage within such fifteen
(15) day period, UC shall have the right to terminate this Agreement and any
license hereunder effective at the end of such fifteen (15) day period without
notice or any additional waiting periods, notwithstanding section 11.2 of this
Agreement.

 

12.4 Company shall maintain such comprehensive general liability insurance
beyond the expiration or termination of this Agreement during (i) the period
that any Licensed Product is being commercially distributed or sold by Company
or by a sublicensee, or agent of Company and (ii) for a reasonable period
thereafter which in no event shall be less than ten (10) years.

ARTICLE 13 – NOTICES

 

13.1 Any notice required or permitted under this Agreement shall be sufficiently
made or given on the date of mailing if in writing and sent to such party by
registered or certified mail, postage prepaid or an overnight courier with
signature required, email or fax, addressed to it at its address below, or as it
shall designate by written notice given to the other party.

 

In the case of UC:

 

Director of Intellectual Property

University of Cincinnati

P.O. Box 210829

Cincinnati, OH 45221-0829

 

  

In the case of the Company:

 

ARCA biopharma, Inc

8001 Arista Place, Suite 200

Broomfield, Colorado, 80021 USA

 

FAX: 513-558-2296

EMAIL: [ * ]@uc.edu

  

FAX: 720-208-9261

EMAIL: [ * ]@arcabiopharma.com

ARTICLE 14 – MISCELLANEOUS

 

14.1

It is understood that UC is subject to United States laws and regulations
controlling the export of technical data, computer software, laboratory
prototypes and other commodities and that its obligations hereunder are
contingent on compliance with all applicable United States export laws and
regulations. The transfer of certain technical data and/or commodities may
require a license from the cognizant agency of the United States Government
and/or written assurances by Company that Company shall not export data or
commodities to certain foreign countries without prior approval of such agency.
UC neither represents nor warrants that a license shall not be required nor
that,

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

 

if required, it shall be issued. In any event, Company specifically agrees not
to export or re-export any information and/or technical data and/or products in
violation of any applicable USA laws and/or regulations.

 

14.2 This Agreement shall be construed under and interpreted under the Laws of
the State of Ohio, USA, except that questions affecting the construction and
effect of any Patent shall be determined by the national law of the country in
which the Patent has been granted.

 

14.3 In the event that either party is prevented from performing or is unable to
perform any of its obligations under this Agreement due to any act of God, fire,
casualty, flood, war, strike, lockout, failure of public utilities, government
regulation or the like, such party shall give notice to the other party in
writing promptly, and thereupon the affected party’s performance shall be
excused and the time for performance shall be extended for the period of delay
or inability to perform due to such occurrence.

 

14.4 The waiver by either party of a breach or default of any provisions of this
Agreement by the other party must be in written form and signed by both parties,
and shall not be construed as a waiver of any succeeding breach of the same or
any other provision.

 

14.5 This Agreement contains the full understanding of the parties with respect
to the subject matter hereof and supersedes all prior understandings and
writings relating thereto.

 

14.6 Neither party may assign this Agreement without the prior written consent
of the other party; provided, however, that no consent shall be required for any
assignment in connection with any merger, acquisition or transfer of all or
substantially all of the stock, assets or business of a party to which this
Agreement relates.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their properly and duly authorized officers or representatives as of the
Effective Date.

 

University of Cincinnati, (“UC”)     ARCA biopharma, Inc. (the “Company”)

By:

  /s/ Geoffrey Pinski    

By:

  /s/ Christopher D. Ozeroff Name:   Geoffrey Pinski     Name:   Christopher D.
Ozeroff Title:   Director     Title:   SVP and General Counsel Date:   April 11,
2011     Date:   April 15, 2011

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.